ANDERSON, J.
Section 8 of the Constitution of 1901 authorizes the Legislature to dispense with indictments in cases of misdemeanor and to provide for the prosecution of same before justices of the peace or such other inferior courts as may be established. Acts 1907 (Special Acts) p. 189, dispenses with indictments for the violation of the prohibition law, and, if said act is valid, the defendant could not complain because of being prosecuted without indictment.
It is insisted that this act is void because violative of section 45 of the Constitution. We think the subject of the act, as expressed in the title and as dealt with in the body of the act, contains but one subject, and which is clearly expressed.
It was further urged that the act is void because, as passed by the Senate and signed by the Governor, it is not the same law as was passed by the House. It does appear that, when the bill was being considered by the House, and before the passage of same, an amendment was offered and adopted striking out the word “written” wherever it occurred, and that the word “written” was in the bill (line 21 from top, and preceding demand) *190■when enrolled and passed by the Senate and when signed by the Governor. The amendment, as offered and adopted by the House, did not operate to change the law in the slightest, and the hill as amended, by the House and passed by the Senate and signed by the Governor, was in substance and effect the same bill as passed by the House, as the word “written” whether in or out, makes no material change, and its omission or addition would not amount to an amendment although it was stricken, by what may be termed an “amendment.” The bill, as it passed both branches and as signed by the Governor, provided for a jury trial when “the defendant filed in the cause a demand for a jury * * * or where the case is set,” etc., “such written demand may be made” etc. (Italics supplied.) Strike the word “written,” and .the bill requires the “filing” of a demand in the cause, and subsequently provides that such demand may be made and “filed.” The bill requires the demand to be “filed” in either event, and it is impossible to file an oral demand. So with the word “written” stricken, as was intended, by Mr. Pitts, of Dallas, the law would still require the defendant to file his demand, and which must be a written one in order that it can be filed.
The other questions disclosed by the record go to the validity of another law and to questions which might arise upon the trial, upon the merits, but which do not go to the validity of the act in question, and can have no influence "upon the action of the judge of the city court, in refusing to strike the cause from the docket or in prohibiting the trial of the cause without an indictment.
The relief sought by the petitioner is, accordingly, denied, and his petition is dismissed.
Petition dismissed.
Simpson, Denson, and Mayfield, JJ., concur.